Citation Nr: 1755472	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  12-07 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial disability rating greater than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating greater than 10 percent prior to July 20, 2011 and a disability rating greater than 20 percent beginning July 20, 2011 for diabetes mellitus, type II.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

4.  Entitlement to service connection for a bilateral shoulder disorder.

5.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.

6.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a respiratory disorder and, if so, whether service connection is warranted.  

7.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disorder and, if so, whether service connection is warranted.  

8.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for damaged teeth due to methadone treatment and, if so, whether service connection is warranted.

9.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hepatitis C and, if so, whether service connection is warranted.  

10.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral knee disorder and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active military service from January 1971 to December 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which granted service connection for PTSD and diabetes mellitus (assigning 30 percent and 10 percent disability ratings, respectively, effective June 15, 2010), denied service connection for a bilateral shoulder disorder and sleep apnea, continued a denial of service connection for a respiratory disorder, and found that new and material evidence had not been submitted with regard to previously denied claims of entitlement to service connection for a back disorder, damaged teeth, hepatitis C, and a bilateral knee disorder.  
	
Subsequently, by rating decision dated in November 2016, the RO increased the Veteran's disability rating for PTSD from 30 percent to 50 percent disabling effective June 15, 2010 (the effective date for the grant of service connection for PTSD) and increased the Veteran's disability rating for diabetes from 10 percent to 20 percent disabling effective July 20, 2011 (the date of a VA treatment record showing that the Veteran's diabetes was uncontrolled).  Because the higher rating for the PTSD and diabetes did not constitute a full grant of the benefit sought as a higher rating is still possible and the Veteran has not indicated he is satisfied or content with the ratings assigned, the granting of the higher rating did not abrogate his pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).   

With regard to the TDIU claim, the record shows that the Veteran last worked in 2003.  A claim for a TDIU was considered and denied by the RO in a July 2013 rating decision.  However, throughout this appeal, the Veteran has argued that his service-connected disabilities have prevented him from maintaining employment. Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  As such, the Board has taken jurisdiction of the TDIU issue in accordance with Rice.

The Veteran testified before the undersigned Veterans Law Judge at a Central Office Board hearing in March 2017.  A transcript of this proceeding has been associated with the claims file.

The issues of entitlement to higher ratings for diabetes, entitlement to a TDIU, and entitlement to service connection for bilateral shoulder disabilities, sleep apnea, a back disability, and a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, during the March 2017 Board hearing, the Veteran withdrew his appeal concerning the respiratory, teeth, and hepatitis C issues.

2.  In a final decision issued in February 2003, the RO denied the Veteran's claim of entitlement to service connection for a back disorder.

3.  Evidence added to the record since the final February 2003 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disorder.

4.  In final decisions issued in May 1973, February 2003, and October 2004, the RO denied the Veteran's claim of entitlement to service connection for bilateral knee disorders.

5.  Evidence added to the record since the final October 2004 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral knee disorders.

6.  The Veteran's PTSD is currently manifested by no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood; chronic sleep impairment; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and inability to establish and maintain effective relationships.
 

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal concerning the issues regarding service connection for a respiratory disorder, damaged teeth, and hepatitis C by the Veteran have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2014); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The February 2003 rating decision that denied service connection for a back disorder and the May 1973, February 2003, and October 2004 rating decisions that denied service connection for bilateral knee disorders are final.  38 U.S.C. § 7105(c) (2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

3.  New and material evidence has been received to reopen the claims of entitlement to service connection for a back disorder and a bilateral knee disorder.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156(a) (2017).

4.  The criteria for an initial disability rating greater than 50 percent for PTSD have not been met.  38 U.S.C. § 1155, 5107 (2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 9411 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

With respect to the claims being decided, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
The Board observes that the Veteran has appealed the initial rating assigned for  PTSD from the original grant of service connection.  No further notice is required for such downstream issues.  VAOPGCPREC 8-2003 (2003), 69 Fed. Reg. 25180 (2004).  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, the notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claim for service connection for PTSD was granted and an initial rating was assigned in the May 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's VA treatment records and records from the Social Security Administration have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide the pending appeal.  Therefore, the Board finds that VA's duty to assist with respect to obtaining records has been fulfilled. 

Additionally, the Veteran was provided VA examinations in September 2010 and November 2012 to determine the nature and severity of PTSD.  Neither the Veteran nor representative has alleged that the VA examinations are inadequate for rating purposes.  The Board finds that the examinations are adequate in order to rate the Veteran's service-connected PTSD as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor representative has alleged that the disability has worsened in severity since the November 2012 VA examination.  Rather, they argue that the evidence shows that the Veteran's disability has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (passage of time alone, without an allegation of worsening, does not warrant a new examination).

II. Withdrawn Issues

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. 

During the March 2017 Board hearing, the Veteran indicated that he wished to withdraw his appeal concerning the issues regarding service connection for a respiratory disorder, damaged teeth, and hepatitis C.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to those issues and it is dismissed.

III.  New and Material Evidence Issues

With regard to the back issue, the Veteran's original claim of entitlement to service connection for a back disorder was denied by a February 2003 decision.  At such time, the RO noted that the Veteran's service treatment records were negative for an indication of a back disorder and that there was no evidence of a back disorder until years after service.  Thus, the RO found that the evidence received failed to establish any relationship between the Veteran's current back disorder and his military service and denied service connection for a back disorder.  In February 2003, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for a back disorder was received until June 2010, when VA received his application to reopen such claim.  Therefore, the February 2003 rating decision is final.  38 U.S.C. § 7105(c) (2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  

With regard to the bilateral knee issues, the Veteran's original claim of entitlement to service connection for a bilateral knee disorder was denied by a May 1973 decision.  At such time, the RO noted that the Veteran's service treatment records were negative for an indication of a bilateral knee disorder and that a post-service March 1973 VA examination was negative for a bilateral knee disorder.  Thus, the RO found that the evidence received failed to establish a current bilateral knee disability and denied service connection for a bilateral knee disorder.  In May 1973, the Veteran was advised of the decision and his appellate rights.  The Veteran sought to reopen his previously denied claim regarding a bilateral knee disorder in June 2002 and May 2003 and, by rating decisions dated in February 2003 and October 2004, respectively, the RO found that the Veteran had failed to submit new and material evidence to reopen the previously denied claim.  Significantly, the February 2003 rating decision discussed the evidence of record which included post-service VA treatment records showing a left knee disability as early as March 1999 but ultimately found that the Veteran had failed to submit new and material evidence to reopen the previously denied claim.  In February 2003 and October 2004, the Veteran was advised of the decisions and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for a bilateral knee disorder was received until June 2010, when VA received his application to reopen such claim.  Therefore, the May 1973, February 2003, and October 2004 rating decisions are final.  38 U.S.C. § 7105(c) (2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, such regulation is not applicable as no evidence pertaining to the Veteran's claim for service connection for back and/or bilateral knee disorders was received prior to the expiration of the appeal period stemming from the May 1973, February 2003, or October 2004 rating decisions.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

The Board also notes that VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i).  In the instant case, no additional records have been received since the May 1973, February 2003, or October 2004 rating decisions.  Therefore, 38 C.F.R. § 3.156(c) is inapplicable to the instant claim.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With regard to the back issue, as noted previously, at the time of the February 2003 rating decision, the evidence of record included the Veteran's service treatment records which were negative for complaints or treatment for a back disorder as well as post-service medical evidence of a back disorder years after service.  Relevant evidence received since the February 2003 rating decision includes the Veteran's March 2017 Board hearing testimony wherein he denied an in-service injury to the back but testified that he participated in heavy lifting during service and began experiencing back pain in service which has continued since service.  

With regard to the bilateral knee issue, as noted previously, at the time of the May 1973 rating decision, the evidence of record included the Veteran's service treatment records which were negative for complaints or treatment for a bilateral knee disorder and a post-service March 1973 VA examination which was also negative for a bilateral knee disorder.  At the time of the February 2003 rating decision, the evidence of record included post-service VA treatment records showing a left knee disability as early as March 1999.  At the time of the October 2004 rating decision, the RO did not consider any new evidence.  Relevant evidence received since the October 2004 rating decision includes the Veteran's March 2017 Board hearing testimony wherein he reported being treated for knee pain in service which has continued since service.  

The Board finds that the evidence received since the prior final decisions is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claims.  Specifically, the newly received evidence provides evidence of a continuity of symptomatology of back and bilateral knee pain since service.  As the claims for service connection for back and bilateral knee disorders were previously denied based on the absence of a nexus between these disorders and the Veteran's military service, the newly received evidence supports a previously unestablished fact necessary to substantiate the underlying claims.  Therefore, the Board finds that new and material evidence has been received.   Accordingly, the claims of entitlement to service connection for back and bilateral knee disorders are reopened.

IV.  Increased Rating Issue

Disability rating are determined by the application of the facts presented to VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 .  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In rating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  A claim for increased rating remains in controversy when less than the maximum available benefit is awarded AB v. Brown, 6 Vet. App. 35 (1993).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In a decision, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall resolve reasonable doubt in favor of the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

The Veteran's PTSD is rated under DC 9411.  Pursuant to DC 9411, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.71a, Diagnostic Code 9411, General Rating Formula for Mental Disorders.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV).  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

Specifically, a GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).  

VA has recently changed its regulations, and now requires the use of DSM-5, effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the GAF score in the evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014, and is not applicable to cases certified to the Board prior to that date.  As this case was certified to the Board prior to August 4, 2014, GAF scores will be used in the evaluation of the psychiatric disorder.  79 Fed. Reg. 45093 (2014).  

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  In addition, the rating must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, when rating the level of disability from a mental disorder, the extent of social impairment is considered, but a rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126.

Evidence relevant to the current level of severity of PTSD includes VA examination reports dated in September 2010 and November 2012.  During the September 2010 VA examination, the Veteran reported that he was divorced (twice), homeless, and on disability.  He had a history of alcohol and drug abuse but was currently sober.  He had been receiving outpatient psychiatric treatment through VA since 2009.  The Veteran reported that with medication management and group therapy, his sleep had improved, although, he still experienced nightmares due to his PTSD but that the frequency of the nightmares had decreased.  His mood fluctuated and he had a tendency to isolate.  He did not like crowds and always remained on edge and on alert.  He had low frustration tolerance and got angry easily if provoked.  When taking the bus, he would find a seat where no one sat behind him.  He was always watchful of everything in his environment.  He denied any suicidal/homicidal ideations and auditory/visual hallucinations but he did experience paranoid feelings occasionally.  The Veteran indicated that he spent time with his children/grandchildren and recently visited his brother and sister in Texas for one week.  He reported that he last worked as a plumber in 2003 due to bad knees and carpal tunnel syndrome.  

On mental status examination, there was no impairment of thought process or communication.  He denied delusions, hallucinations, and their persistence.  His behavior was appropriate.  He denied both current and past suicidal thoughts, ideations, plan, or intent.  He was able to maintain personal hygiene and basic activities of daily living.  He was oriented to person, place, and time.  He was cognitively intact on gross examination and his speech was clear, coherent, and non-pressured.  He denied any history of panic attacks.  He reported the presence of depression and anxiety and denied any impaired impulse control.  He still had significant sleep impairment and nightmares.  With regard to employability, the examiner wrote that the Veteran's employability was fair if he could work in a place where he did not have to deal with people and did not have to do physical work.  The examiner diagnosed PTSD, moderate and assigned a GAF of 55.  

During the November 2012 VA examination, the examiner continued the Veteran's PTSD diagnosis and assigned a GAF of 50.  The examiner noted moderate objective symptoms of flat or constricted affect; clear signs of tension and anxiety; moderate subjective symptoms of occasional panic attacks, frequent moderate depression, insomnia, fatigue, and obsessive/intrusive thoughts and memories, flashbacks; as well as moderate difficulty in social/occupational functioning, few friends, conflicts with family and friends.  

The examiner indicated that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The examiner reviewed the claims file and indicated that the Veteran lived alone but had a girlfriend with few friends.  Since his last VA examination, the Veteran reported that he continued to suffer from nightmares about combat, flashbacks, night fighting, hypervigilance, hyper startled response, interrupted sleep, social isolation, irritability, crying spells, and a sense of depression/hopelessness.  He denied suicidal/homicidal ideation.  He described difficulties working due to his physical problems and indicated that the only thing that gave him pleasure was being with his grandchildren.  

The examiner found that the Veteran's PTSD resulted in the following symptoms: depressed mood; chronic sleep impairment; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and inability to establish and maintain effective relationships.  

On mental status examination the examiner noted that the Veteran was alert, cooperative, and casually dressed.  He walked with a cane and wore support gloves.  His mood was depression and his affect was constricted and tearful.  There was no impairment of thought process or communication and there were no delusions/hallucinations.  The Veteran behaved appropriately during the session and there was no indication of suicidal or homicidal thoughts, ideation, plans, or intent.  The Veteran was able to maintain personal hygiene and basic activities of daily living and was oriented to person, place, and time.  There was no memory loss or impairment and there were no obsessive or ritualistic behaviors which interfered with routine activities.  Rate and flow of speech were normal and there were no panic attacks.  There was depression and anxiety which was described as a foreshortened sense of future, hopelessness, and lack of sense of pleasure.  There was no impaired impulse control but there was sleep impairment described as nightmares, interrupted sleep, and night fighting.  

During the March 2017 Board hearing, the Veteran's representative argued that the Veteran met the criteria for a 70 percent rating for PTSD.  Specifically, it was noted that the Veteran had difficulty socializing and spending time in crowds.  He also had chronic sleep impairment, anxiety, and depressed mood.  The Veteran testified that he had not worked since 2003 but had remarried since the May 2012 VA examination.  He continued to maintain a close relationship with his children and grandchildren but did not have relationships with anyone other than his family.  The Veteran reported that he spent his time watching television, eating, talking to his wife/children, and attending medical appointments.  

During the March 2017 Board hearing, the Veteran submitted a statement from his wife in which she noted that the Veteran's PTSD resulted in him waking up in the middle of the night sweating and hollering.  She indicated that the Veteran seemed withdrawn most of the time and did not like to socialize with family or friends.  She also indicated that the Veteran had a problem trusting people and would get upset when he heard loud noises.  

Also of record are VA treatment reports dated through November 2016.  These records show that the Veteran regularly attends a PTSD/spirituality support group through VA.  Significantly, a June 2016 VA treatment record shows that the Veteran was experiencing symptoms of depression.  He presented with a dysthymic and mildly anxious mood with congruent affect.  He endorsed several clinically significant symptoms of PTSD including nightmares about combat, intrusions, irritability, loss of interest in pleasurable activity, hypervigilant behaviors, avoidant behaviors, and strong emotional reactions to things that reminded him of his combat tour.  He denied suicidal ideation, plan, or intent either currently or in his lifetime.  

Based on these findings, the Board finds that the evidence of record does not substantiate an evaluation greater than 50 percent.  The evidence does not demonstrate that the Veteran's service-connected PTSD is productive of occupational and social impairment with deficiencies in most areas or an inability to establish and maintain effective relationships.  The evidence of record shows that the Veteran has been on disability since 2003 due to physical disabilities.  The evidence of record also shows that the Veteran maintains a significant relationship with his wife, children, and grandchildren.  While the November 2012 VA examiner found that the Veteran's PTSD resulted in difficulty in adapting to stressful circumstances (including work or a work-like setting) and the inability to establish and maintain effective relationships, the examiner also found that the Veteran's PTSD did not result in suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene.  Furthermore, while the Veteran has not worked since 2003, his unemployability appears to be based solely on physical disabilities.

While the November 2012 VA examiner assigned a GAF of 50 which denotes "serious symptoms," the GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).

Overall, the totality of the evidence reflects symptoms warranting no more than a 50 percent rating under the applicable criteria.  There is no evidence of such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene.  In sum, the Board concludes that the Veteran's PTSD is not manifested by symptomatology that nearly approximates the criteria for the next higher evaluation under DC 9411.  

The Board also finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  Because there are specific diagnostic codes to evaluate PTSD consideration of other diagnostic codes for evaluating the disability does not appear appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability).  See Butts v. Brown, 5 Vet. App. 532 (1993).



ORDER

The appeal concerning the issues regarding service connection for a respiratory disorder, damaged teeth, and hepatitis C is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for a back disorder is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for a bilateral knee disorder is reopened; the appeal is granted to this extent only.

An initial disability rating greater than 50 percent for PTSD is denied.


REMAND

With regard to all of the remanded joint issues, during the March 2017 Board hearing, the Veteran testified that he first sought treatment for joint pain through VA in the 1970s.  However, the earliest VA treatment records in the claims file are dated in December 1998.  On remand, an attempt should be made to obtain VA treatment records dated prior to December 1998.  

With regard to the bilateral shoulder issue, the Veteran was afforded a VA examination in May 2012 which was negative for a shoulder disability and the examiner provided a negative etiology opinion regarding the claimed bilateral shoulder disability based, in part, on the lack of a current shoulder disability.  However, VA treatment records show that the Veteran underwent surgery on his left shoulder for excision of a lipoma.  As it is unclear whether the Veteran currently has a bilateral shoulder disorder and as the May 2012 VA opinion appears to be based on factual inaccuracy, on remand, the Veteran should be afforded a new VA examination.

With regard to the sleep apnea issue, the Veteran was first diagnosed with sleep apnea through a VA sleep study in March 2005, approximately 33 years after his discharge from service.  However, during the March 2017 Board hearing the Veteran testified as to his belief that he actually developed sleep apnea during his military service as he began snoring during his military service and that his snoring has continued since his military service.  Significantly, the Veteran's July 1972 in-service Report of Medical History shows a history of "frequent trouble sleeping."  Furthermore, during the course of this appeal, the Veteran has contended that his sleep apnea is due to or aggravated by the sleep impairment he experiences due to his service-connected PTSD.  Specifically, during the March 2017 Board hearing, the Veteran's representative argued that the Veteran's PTSD resulted in sleep impairment which was "part and parcel" to the Veteran's sleep apnea.

The Veteran was afforded a VA sleep apnea examination in May 2012 and the examiner noted a diagnosis of obstructive sleep apnea since July 2004.  The examiner also reviewed the claims file and noted that there was no evidence of a diagnosis of obstructive sleep apnea during the Veteran's military service.  The examiner noted the Veteran's report of difficulty sleeping during service given that the Veteran had to work nights but found that there was no medical evidence to link the Veteran's current sleep apnea to his sleep troubles in service.  Unfortunately, the May 2012 VA examiner failed to address the in-service report of "frequent trouble sleeping" as well as the Veteran's allegation that he began snoring in service and that his snoring has continued since his military service.  The May 2012 VA examiner also failed to address the Veteran's contention that his sleep apnea is due to or aggravated by the sleep impairment he experiences due to his service-connected PTSD.  As such, an addendum opinion should be obtained on remand.  

With regard to the back issue, the Veteran's service treatment records are negative for back complaints.  Post-service medical evidence shows X-ray evidence of mild degenerative changes of the dorsal spine in March 1999 and mild narrowing of the joint space, L5-S1 in December 2000.  During the March 2017 Board hearing the Veteran denied an in-service injury to the back but indicated that he participated in heavy lifting during service and began experiencing back pain in service which has continued since service.  No medical opinion has been obtained to determine whether the Veteran's diagnosed back disability is related to his military service.  As there is medical evidence of a low back disorder which may be associated with in-service heavy lifting, a VA examination as to this issue is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the bilateral knee issue, the Veteran's service treatment records show one isolated complaint of right knee pain but are negative for a diagnosed knee disorder.  Specifically, a report which appears to be dated in April 1971 shows complaints of right knee pain but gives no history of a right knee injury or diagnosis.  It simply stated that his right knee gave out and he fell but no tenderness on examination and no pain or decreased range of motion noted.  The Veteran submitted a claim for service connection for a bilateral knee disorder in February 1973, approximately two years after his discharge from military service.  In connection with this claim, he was afforded a VA examination in March 1973.  While this report is hand-written and difficult to read, it appears that the Veteran was diagnosed with clouding supra and retra patellar spur, moderate on right side, meniscal on left side.  The claims file is negative for any medical records from March 1973 to December 1998.  Significantly, a March 1999 X-ray of the left knee shows an assessment of degenerative joint disease.  Also, an April 1999 VA treatment record shows complaints of left knee pain since a January 1999 fall at a VA hospital.  

The Veteran was afforded a VA examination in May 2012.  This examination report shows a diagnosis of bilateral knee degenerative joint disease.  The examiner reviewed the claims file and noted the single complaint of right knee pain in service.  The examiner then went on to state that because there was no evidence of subsequent knee problems until 2003, it was less likely than not that a knee condition was caused by an injury in military service.  Unfortunately, the May 2012 VA examiner's opinion appears to be based on factual inaccuracy.  Significantly, the examiner indicated that there was no evidence of knee problems until 2003 but obviously failed to address the March 1973 VA examination report regarding both knees as well as the VA treatment records dated in 1999 regarding the left knee.  As such, an addendum opinion should be obtained on remand.  

With regard to the diabetes issue, the Veteran was last afforded a VA examination for his diabetes in August 2010.  At that time, the Veteran reported that he had been diagnosed with diabetes by a VA physician several months earlier.  The Veteran reported that he had been treated for his diabetes with diet alone  but had never been on medication for his diabetes.  The examiner noted that the Veteran's glucose was 195 in March 2010 but was reduced to 95 the following month.  Beginning July 20, 2011 VA treatment records show that the Veteran was prescribed Metformin due to an increased glucose reading of 108.  As the medical evidence shows a worsening of his diabetes since he was last examined in August 2010, the Veteran should be afforded a new VA examination for his service-connected diabetes mellitus.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

With regard to the TDIU issue, the remanded issues concerning service connection for a bilateral shoulder disorder, sleep apnea, a back disorder, and a bilateral knee disorder as well as the remanded issue concerning an increased rating for diabetes mellitus are inextricably intertwined with the Veteran's claim for a TDIU and must first be addressed by the AOJ.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records from the VA Medical Centers in Fayetteville, North Carolina and Washington, DC dated prior to December 1998 and after November 2016.

2. Schedule the Veteran for a VA examination to determine whether the Veteran has a disorder of either shoulder, and, if so, whether such disorder(s) is/are related to the Veteran's service.  The claims file should be made available to and reviewed by the examiner.

Initially, the examiner should identify all disorders of the shoulder found, to include residuals of a left shoulder surgery regarding excision of a lipoma.

The examiner should then opine as to whether each disorder found, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to service, to include descriptions of in-service heavy lifting. 

The examiner should consider the Veteran's lay statements regarding bilateral shoulder symptomatology since service and any other pertinent evidence in the claims file, to include VA treatment records showing a previous left shoulder surgery regarding excision of a lipoma.

A complete rationale for the opinions expressed should be provided.  

3. Request an addendum to the May 2012 VA sleep apnea examination.  The claims file should be made available to the examiner.  If the May 2012 VA examiner is not available, the claims file should be provided to an appropriate examiner to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

The examiner should then opine as to whether the Veteran's sleep apnea more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to his service.

The examiner should also be asked to provide an opinion as to whether it is at least as likely as not that his sleep apnea is caused and/or aggravated by the Veteran's service-connected PTSD.  

The examiner should consider the Veteran's lay statements regarding sleep apnea symptomatology since service and any other pertinent evidence in the claims file, to include the Veteran's reported history of snoring beginning in service as well as the Veteran's July 1972 in-service Report of Medical History noting a history of "frequent trouble sleeping."  

A complete rationale for the opinions expressed should be provided.  

4. Request an addendum to the May 2012 VA joints examination.  The claims file should be made available to the examiner.  If the May 2012 VA examiner is not available, the claims file should be provided to an appropriate examiner to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

The examiner should then opine as to whether the Veteran's bilateral knee degenerative joint disease more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to his military service.  

The examiner should consider the Veteran's lay statements regarding bilateral symptomatology since service and any other pertinent evidence in the claims file, to include the March 1973 VA examination report of the knees showing, what appears, to be a diagnosis of clouding supra and retra patellar spur, moderate on right side, meniscal on left side as well as a March 1999 X-ray of the left knee showing an assessment of degenerative joint disease.  

5. Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected diabetes mellitus, type II.

6. Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


